UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
CHRISTOPHER FOSTER, et ai., : Case No. 1:18-cv-247
Plaintiffs, : Judge Timothy S. Black
VS. | Magistrate Judge Stephanie K.
: Bowman

OHIO DEPARTMENT OF REHAB &
CORRECTION, et al.,

Defendants.

DECISION AND ENTRY
ADOPTING THE REPORT AND RECOMMENDATION (Doc. 13)

This case is before the Court pursuant to the Order of General Reference to United
States Magistrate Judge Stephanie K. Bowman. Pursuant to such reference, the
Magistrate Judge reviewed the pleadings and, on April 16, 2019, submitted a Report and
Recommendation (Doc. 13). No objections were filed.

As required by 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b), the Court has
reviewed the comprehensive findings of the Magistrate Judge and considered de novo all
of the filings in this matter. Upon consideration of the foregoing, the Court finds that the
Report and Recommendation should be and is hereby adopted in its entirety.

Accordingly:

L. The Report and Recommendation (Doc. 13) is ADOPTED.

2. This matter is DISMISSED for lack of prosecution.

3. Plaintiff Christopher Foster’s motion titled “U.S. Attorney General ADA

Request by Plaintiff—Supplemental Complaint Request” (Doc. 11) is
DENIED as moot.
4 The Court certifies that, pursuant to 28 U.S.C. § 1915(a), an appeal of this
Order would not be taken in good faith; therefore Plaintiff is denied leave
to appeal in forma pauperis.

5. The Clerk shall enter judgment accordingly, whereupon this case is
TERMINATED from the docket of this Court.

IT ISSO ORDERED.

Date: 5/4 lig fornitin Ss Gade.

7 a Timothy S.Black
United States District Judge
